Journal Entries (1829): Journal 4: (1) Motion for rule to cause record to be certified *p. 322; (2) rule to cause record to be certified *p. 328; (3) diminution alleged, rule to amend transcript *p. 342; (4) motion to quash writ of error and for rule to assign errors *p. 344; (3) rule to assign errors *p. 343.
Papers in File: (i) Petition for writ of error, allowance of writ of error and supersedeas; (2) writ of error and return; (3) motion for rule to certify record; (4) suggestion of diminution, motion for rule to amend transcript; (3) motion to quash writ of error and for rule to assign errors; (6) assignment of errors; (7) joinder in error.
1824-36 Calendar, MS p. 196.